                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:17CR45

        vs.
                                                       ORDER ON APPEARANCE FOR
DARNELL POLITE,                                      SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on August 13, 2019 regarding Petition
for Offender Under Supervision [135]. Karen M. Shanahan represented the defendant.
Matt Lierman represented the government. The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right
to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Chief U.S. District Judge John M. Gerrard in Courtroom No. 1, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on
September 19, 2019.
       The government moved for detention based upon risk of flight and danger. The
defendant is not in federal custody and requests a detention hearing upon coming into
federal custody. The defendant shall be afforded the right to a detention hearing upon
coming into federal custody and the government's motion for detention is held in
abeyance.
       The defendant shall be returned to the custody of Nebraska state authorities
pending the final disposition of this matter. The U.S. Marshal for the District of Nebraska
is directed to place a detainer with the correctional officer having custody of the defendant.
IT IS SO ORDERED.

Dated this 13th day of August, 2019.

                                           BY THE COURT:

                                           s/ Michael D. Nelson
                                           United States Magistrate Judge




                                       2
